DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zoodsma (US Patent 7,343,963).
Regarding claim 1, Zoodsma discloses (Figure 1-4) a hybrid heat sink comprising: a dry base (top plate 222); a wet base spaced apart from the dry base (plate 220 seen in figure 2), the wet base including a fluid inlet and a fluid outlet ( an inlet  and outlet of fluid apertures 205 in plate 220 as seen in figure 2 where all of the coolant loops 295-299 share a common fluid circuit per Col. 5 line 16-26) ; a plurality of air channels formed between the dry base and the wet base (air channels for airflow 190 between fins 115 per Col. 3, line 60-66); and a plurality of liquid channels through which a working fluid can circulate ( in fluid apertures 205 in plate 220 per Col. 4, line 66 through Col. 5, line 7), the plurality of liquid channels being fluidly coupled to the fluid inlet and the fluid outlet ( in common circuits of fluid loops 295-299), and the plurality of liquid channels being formed between the dry base and the wet base and being separate from (the fluid apertures 205 are separate from the fins 115 in finned structure 110 as seen in figure 2), but thermally coupled to, the plurality of air channels (as described in reference to figure 1 the finned structure110 and the plates are in thermal contact to cooled the plates and the finned structure 110 with coolants per Col. 4, line 5-22, and the fins are cooled by airflow 190 per Col. 3, line 60-66).
Regarding claim 7, Zoodsma discloses the claim limitations of claim 1 above and Zoodsma further discloses a fluid connector coupled to the fluid inlet, the fluid outlet, or both the fluid inlet and the fluid outlet (an inlet  and outlet of fluid apertures 205 in plate 220 as seen in figure 2 where all of the coolant loops 295-299 share a common fluid circuit per Col. 5 line 16-26, wherein inlet and outlet are fluidly coupled to the line connecting to pump 160 as seen in figure 2 and the common outlet of fluid apertures in plate 22 is directly connected to the lien connecting to pump 160 as seen in figure 2).
Regarding claim 8, Zoodsma discloses the claim limitations of claim 1 above and Zoodsma further discloses the working fluid is a single-phase fluid or a multi-phase fluid (a single phase coolant as it is only disclosed as liquid throughout the specification a liquid coolant such as water is explicitly disclosed in Col. 3, line 46-51, however water could additionally be a two phase fluid if it was elevated to a temperature high enough that it vaporized).
Regarding claim 9, Zoodsma discloses (Figure 1-4) a system comprising: a heat-generating electronic component ( heat source 180 which is an electronic component is cooled by heat source plate 120 or 220 of heat sink 100 per Col. 4, line 23-35);  a hybrid heat sink thermally coupled to the heat-generating electronic component (heat sink 100 with the additional embodiments shown in figure 2-3), the hybrid heat sink comprising: a dry base (top plate 222); a wet base spaced apart from the dry base (plate 220 seen in figure 2), the wet base including a fluid inlet and a fluid outlet ( an inlet  and outlet of fluid apertures 205 in plate 220 as seen in figure 2 where all of the coolant loops 295-299 share a common fluid circuit per Col. 5 line 16-26) ; a plurality of air channels formed between the dry base and the wet base (air channels for airflow 190 between fins 115 per Col. 3, line 60-66); and a plurality of liquid channels through which a working fluid can circulate ( in fluid apertures 205 in plate 220 per Col. 4, line 66 through Col. 5, line 7), the plurality of liquid channels being fluidly coupled to the fluid inlet and the fluid outlet ( in common circuits of fluid loops 295-299), and the plurality of liquid channels being formed between the dry base and the wet base and being separate from (the fluid apertures 205 are separate from the fins 115 in finned structure 110 as seen in figure 2), but thermally coupled to, the plurality of air channels (as described in reference to figure 1 the finned structure110 and the plates are in thermal contact to cooled the plates and the finned structure 110 with coolants per Col. 4, line 5-22, and the fins are cooled by airflow 190 per Col. 3, line 60-66).
Regarding claim 10, Zoodsma discloses the claim limitations of claim 9 above and Zoodsma further discloses a pump (pump 160) coupled to the fluid inlet and the fluid outlet, wherein the pump circulates the working fluid into the fluid input, through the plurality of liquid channels, and to the fluid outlet ( pump 160 is fluidly connected to the an inlet  and outlet of fluid apertures 205 in plate 220 as seen in figure 2 where all of the coolant loops 295-299 share a common fluid circuit per Col. 5 line 16-26 and the pump circulates  fluid to the loops 295-299 per Col. 5, line 37-43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Belady (US Patent 7,327,570 B2).
Regarding claim 2, Zoodsma discloses the claim limitations of claim 1 above and Zoodsma further discloses the plurality of air channels is formed by a plurality of fins extending between the dry base and the wet base (air channels for airflow 190 between fins 115 per Col. 3, line 60-66), the plurality of fins including a plurality of dry fins projecting from the dry base (at fins 115).
However Zoodsma does not discloses a plurality of wet fins projecting from the wet base; and the plurality of liquid channels is formed in one or more of the plurality of wet fins, wherein each wet fin has therein one or more liquid channels through which the working fluid can circulate, wherein the wet base distributes the working fluid from the fluid inlet to one or more liquid channels in the plurality of wet fins.
Belady teaches (figures 1-5) a wet base (base 126 or 142 in figure 2 and 4 respectively ) with a plurality of wet fins (128) projecting from the wet base; and the plurality of liquid channels is formed in one or more of the plurality of wet fins (fins 128 have a cooling fluid path 122 or 156 within them per Col. 3, line 32-52 in reference to figure 2 and similarly for the fluid path 156 as seen in figure 4), wherein each wet fin has therein one or more liquid channels through which the working fluid can circulate (the cooling fluid path may be through holes, cavities or micro channels and may be within the fins per Col. 3, line 32-52) , wherein the wet base distributes the working fluid from the fluid inlet to one or more liquid channels in the plurality of wet fins (fluid path 122 and 156 circulates fluid from the pump 120 through the heat sink 118  and back to the pump per Col. 3, line 32-37 in figure 2 and similarly for fluid path 156 in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to include the wet fins attached to a wet base as taught by Belady. Doing so would provide a structure that could maximize heat rejection as including a fluid path within the fins of a heat sink serves to maximize heat rejection by transferring heat to a cooling fluid which flows through the fins as recognized by Belady (per Col. 3, line 46-52).
Regarding claim 3, Zoodsma as modified discloses the claim limitations of claim 2 above and Zoodsma  in view of Belady further discloses each dry fin is thermally coupled to a corresponding wet fin (Including the wet fins disclosed by Belady in the heat sink of Zoodsma would have the dry fins 115 of Zoodsma coupled to the wet fins with the fluid channels as the fins would both be part of the heat sink and heat would flow form the electronic component  at heat source 180 of Zoodsma  to the fins to dissipate heat to the airflow 190 of Zoodsma).
Regarding claim 4, Zoodsma as modified discloses the claim limitations of claim 2 above and Zoodsma  in view of Belady further discloses air channel is bounded by the dry base, the wet base, a dry fin, and a wet fin ( air channels  between the fins 115 of Zoodsma are bounded by the base plates 220 and 222 and the fins 115, including the fins 128 of Belady with the wet channels would have airflow be bounded by those fins as well as airflow flows past the fins with the cooling fluid channels disclosed by Belady) .
Regarding claim 14, Zoodsma discloses the claim limitations of claim 9 above and Zoodsma further discloses the plurality of air channels is formed by a plurality of fins extending between the dry base and the wet base (air channels for airflow 190 between fins 115 per Col. 3, line 60-66), the plurality of fins including a plurality of dry fins projecting from the dry base (at fins 115).
However Zoodsma does not discloses a plurality of wet fins projecting from the wet base; and the plurality of liquid channels is formed in one or more of the plurality of wet fins, wherein each wet fin has therein one or more liquid channels through which the working fluid can circulate, wherein the wet base distributes the working fluid from the fluid inlet to one or more liquid channels in the plurality of wet fins.
Belady teaches (figures 1-5) a wet base (base 126 or 142 in figure 2 and 4 respectively ) with a plurality of wet fins (128) projecting from the wet base; and the plurality of liquid channels is formed in one or more of the plurality of wet fins (fins 128 have a cooling fluid path 122 or 156 within them per Col. 3, line 32-52 in reference to figure 2 and similarly for the fluid path 156 as seen in figure 4), wherein each wet fin has therein one or more liquid channels through which the working fluid can circulate (the cooling fluid path may be through holes, cavities or micro channels and may be within the fins per Col. 3, line 32-52) , wherein the wet base distributes the working fluid from the fluid inlet to one or more liquid channels in the plurality of wet fins (fluid path 122 and 156 circulates fluid from the pump 120 through the heat sink 118  and back to the pump per Col. 3, line 32-37 in figure 2 and similarly for fluid path 156 in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to include the wet fins attached to a wet base as taught by Belady. Doing so would provide a structure that could maximize heat rejection as including a fluid path within the fins of a heat sink serves to maximize heat rejection by transferring heat to a cooling fluid which flows through the fins as recognized by Belady (per Col. 3, line 46-52).
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Ciulla et al. (US Patent Application Publication US 2014/0060783 A1).
Regarding claim 5, Zoodsma discloses the claim limitations of claim 1 above however Zoodsma does not explicitly disclose a corrugated structure extends between the dry base and the wet base to form a plurality of channels comprising alternating air channels and liquid channels.
Ciulla teaches (figures 13-16) a dry base (At 374) and a wet base (at 378)  with a  corrugated structure extends between the dry base and the wet base to form a plurality of channels comprising alternating air channels and liquid channels (at rib portion of fins 386 as seen in figure 13 and 14 and with air channels around the ribs 386  and fluid channels within the chamber 390 per paragraph 0054 and 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to provide the corrugated structure disclosed by Ciulla which are disclosed as the corrugated fins 386 in figure 13-16 as a substitute for fins in alternatives embedment’s which are solid fins 254 disclosed in at least figure 10 of Ciulla. Further the structure disclosed  by Ciulla with corrugated ribs/fins 386 would provide as structure  where phase transition could take place within the fins to utilize the latent heat of phase transition of liquid within the fins to promote thermal management  as recognized by Ciulla (per paragraph 0055).
Regarding claim 6, Zoodsma as modified discloses the claim limitations of claim 5 above and Ciulla further discloses the corrugated structure (at rib portion of fins 386 as seen in figure 13 and 14) is a structure shaped into alternate ridges and grooves , the bottoms of the grooves abutting and being coupled to the dry base (at the portions of ribs 386 adjacent to 374) and the crests of ridges abutting and being coupled to the wet base (the portions of ribs 386 adjacent to the base portion 382) , so that corrugated structure forms alternating air channels and liquid channels (as seen in figure 13 and 14).
Regarding claim 15, Zoodsma discloses the claim limitations of claim 9 above however Zoodsma does not explicitly disclose a corrugated structure extends between the dry base and the wet base to form a plurality of channels comprising alternating air channels and liquid channels.
Ciulla teaches (figures 13-16) a dry base (At 374)  and a wet base (at 378)  with a  corrugated structure extends between the dry base and the wet base to form a plurality of channels comprising alternating air channels and liquid channels (at rib portion of fins 386 as seen in figure 13 and 14 and  with air channels around the ribs 386  and fluid channels within the chamber 390 per paragraph 0054 and 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to provide the corrugated structure disclosed by Ciulla which are disclosed as the corrugated fins 386 in figure 13-16 as a substitute for fins in alternatives embedment’s which are solid fins 254 disclosed in at least figure 10 of Ciulla. Further the structure disclosed  by Ciulla with corrugated ribs/fins 386 would provide as structure  where phase transition could take place within the fins to utilize the latent heat of phase transition of liquid within the fins to promote thermal management  as recognized by Ciulla (per paragraph 0055).
Regarding claim 16, Zoodsma as modified discloses the claim limitations of claim 15 above and Ciulla further discloses the corrugated structure (at rib portion of fins 386 as seen in figure 13 and 14) is a structure shaped into alternate ridges and grooves , the bottoms of the grooves abutting and being coupled to the dry base (at the portions of ribs 386 adjacent to 374) and the crests of ridges abutting and being coupled to the wet base (the portions of ribs 386 adjacent to the base portion 382) , so that corrugated structure forms alternating air channels and liquid channels (as seen in figure 13 and 14).

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Lenehan et al. (US Patent Application Publication US 2006/0180300 A1).
Regarding claim 11, Zoodsma discloses the claim limitations of claim 10 above however Zoodsma does not explicitly disclose a fan to force convention through the air channels in the hybrid heat sink. As Zoodsma is silent as to any structure that generates the airflows 190.
Lenehan discloses a heat sink for an electronic component with fins (135) where the airflow through the fins is created by a fan (140 per paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zoodsma to include a fan for driving air through the fins as taught by Lenehan. Doing so would provide a known structure for driving airflow though fins of a heat sink as recognized by Lenehan (Per paragraph 0026).
Regarding claim 11, Zoodsma as modified discloses the claim limitations of claim 11 above however Zoodsma does not explicitly disclose a controller coupled to the pump, to the fan, and to a temperature sensor, wherein the controller regulates the temperature of the heat-generating electronic component by selectively activating, deactivating, or changing the speeds of the pump and the fan.
Lenehan teaches (Figure 1-3) a heat sink (heat rejector 130) with a controller  (controller 150) coupled to a pump (110), to a fan (140), and to a temperature sensor (temperature sensor 75), wherein the controller regulates the temperature of the heat-generating electronic component by selectively activating, deactivating, or changing the speeds of the pump and the fan (the flow rate of the fan 140 and the flow rate of the pump 110 are controlled based on the temperature of the heat generating device 125 per figure 3 and per paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to include the temperature based control of a pump and a fan as disclosed by Lenehan. Doing so would provide a control structure that would maintain the temperature of a heat generating device between a minimum and a maximum temperature level to reduce power consumption and/or noise of the system to a minimum level as recognized by Lenehan (per paragraph 0028 and 0029).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Lenehan et al. (US Patent Application Publication US 2006/0180300 A1) and Ciulla et al. (US Patent Application Publication US 2014/0060783 A1).
Regarding claim 13, Zoodsma as modified discloses the claim limitations of claim 12above however Zoodsma does not explicitly disclose the heat-generating electronic component is thermally coupled to a vapor chamber, one or more heat pipes are thermally coupled to the vapor chamber, and the hybrid heat sink is thermally coupled to the one or more heat pipes.
Ciulla teaches (figures 1-2 and 13-16) the heat-generating component (per paragraph 0040 is joined to the base of heat sink 48 in figure 2 and would be similarly joined to the heat sink 366 in figure 13-14) is thermally coupled to a vapor chamber (vapor chamber 390), one or more heat pipes are thermally coupled to the vapor chamber (in the heat pipes within the ribs 386 per paragraph 0054), and the hybrid heat sink is thermally coupled to the one or more heat pipes (heat is transferred per paragraph 0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to provide the vapor chamber and heat pipe disclosed by Ciulla which are disclosed as the corrugated fins and vapor chamber 390 in figure 13-16 as a substitute for fins in alternatives embedment’s which are solid fins 254 disclosed in at least figure 10 of Ciulla. Further the structure disclosed by Ciulla with corrugated ribs/fins 386 would provide as structure where phase transition could take place within the fins to utilize the latent heat of phase transition of liquid within the fins to promote thermal management  as recognized by Ciulla (per paragraph 0055).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Mitarai et al (US Patent Application Publication US 2020/0321301 A1).
Regarding claim 17, Zoodsma discloses the claim limitations of claim 9 above however Zoodsma does not explicitly disclose that the heat-generating component and the hybrid heat sink are part of an edge computing device as Zoodsma is silent as to the specific type of device that the electronic component is part of. 
Mitarai discloses a heat-generating component (electronic components 18) and a heat sink (heat sink 31 per paragraph 0117) are part of an edge computing device (per paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to be part of a heat sink for an edge computing device as recognized by Mitarai. Doing so would provide a structure for cooling an electronic component in an edge computing device and would allow for dissipation of a large amount of heat generated in an edge computing device as recognized by Mitarai (per paragraph 0116a and 0117) .
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the dry base has no fluid circulating through it) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case the dry base of Zoodsma is at top plate 222 which has at least a portion that is dry at the outer surfaces of the plate 222, specifically the surface which is in contact with the fins 115 which does not have any of the fluid flowing in the apertures contacting it. Therefore for at least these reasons Zoodsma still reads on the broad limitations of claim 1 and the similar limitations of independent claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763